    Case: 4:21-cv-00540-HEA Doc. #: 1 Filed: 05/07/21 Page: 1 of 4 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

EDWARD J. KOELLER,                                    )       Case No. 4:21-cv-540
individually and on behalf of                         )
all others similarly situated,                        )
                                                      )
                Plaintiff,                            )       Removed from the Circuit Court for the
                                                      )       Twenty-First Judicial Circuit
          vs.                                         )       County of St. Louis, State of Missouri
                                                      )       Case No. 21SL-CC01445
RISK BASED SECURITY, INC.                             )
                                                      )       JURY TRIAL DEMANDED
                Defendant.                            )

                                    NOTICE OF REMOVAL

          COMES NOW Defendant Risk Based Security, Inc. and hereby gives notice of the removal

of this action from the Circuit Court of the County of St. Louis, State of Missouri, to the United

States District Court for the Eastern District of Missouri, pursuant to 28 U.S.C. § 1441.

          1.    On March 31, 2021, Plaintiff filed this putative class action in the Circuit Court of

the County of St. Louis, State of Missouri, where it is denominated Case No. 21SL-CC01445.

          2.    Pursuant to 28 U.S.C § 1446(a), a true and correct copy of the state court case file

is attached hereto as Exhibit 1 and incorporated herein by reference. Exhibit 1 includes all process,

pleadings, motions, and orders filed in this case.

          3.    Defendant was served with the Petition and Summons on April 8, 2021.

          4.    This Notice of Removal was timely filed. See 28 U.S.C. § 1446(b)(2) (stating that

each defendant has 30 days after receipt by or service on that defendant of the initial pleading or

summons to file a notice of removal).

          5.    Neither the defendant, nor its attorneys, have entered an appearance, filed any

responsive pleadings, or filed any papers responding to the Petition in the state court.




1902146
    Case: 4:21-cv-00540-HEA Doc. #: 1 Filed: 05/07/21 Page: 2 of 4 PageID #: 2




          6.    This Notice of Removal is being filed in the United States District Court for the

district in which the action is currently pending pursuant to 28 U.S.C. § 1441(a).

          7.    This action may be removed to this Court because federal question jurisdiction

exists over this dispute pursuant to 28 U.S.C. § 1331.

          8.    Plaintiff alleges violations of the federal Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227, and the regulations promulgated thereunder. The United States

Supreme Court has unanimously held that federal courts have federal question jurisdiction over

private TCPA suits. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740 (2012). Therefore,

this action is one over which this Court has original jurisdiction under § 1331 and is one which

may be removed pursuant to 28 U.S.C. § 1441.

          9.    Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental jurisdiction over

Plaintiff’s claim alleged under the Missouri Telemarketing No-Call List Law, Mo. Rev. Stat. §§

407.1095 et seq., because it arises from the same facts and is so related to the federal claims in this

action that it forms a part of the same case or controversy under Article III of the United States

Constitution.

          10.   Defendants will promptly give written notice of the filing of this Notice of Removal

to all parties, and a copy of this Notice will be filed with the Clerk of the Circuit Court as required

by 28 U.S.C. § 1446(d).

          11.   There are no other defendants named in this civil action; therefore, no further

consents are necessary to the removal of this action.




1902146                                           2
    Case: 4:21-cv-00540-HEA Doc. #: 1 Filed: 05/07/21 Page: 3 of 4 PageID #: 3




          WHEREFORE, Defendant Risk Based Security, Inc. hereby removes this proceeding from

the Circuit Court of the County of St. Louis, State of Missouri, to this Court pursuant to 28 U.S.C.

§§ 1331, 1441, 1446 and 1367, and requests that this Court take jurisdiction of this civil action to

the exclusion of any further proceedings in state court.


                                                       Respectfully submitted,

Dated: May 7, 2021                            GREENSFELDER, HEMKER & GALE, P.C.

                                              By       /s/ Mary Ann L. Wymore
                                                       Mary Ann L. Wymore, MO #44061
                                                       mlw@greensfelder.com
                                                       Gabrielle Intagliata, MO #72862
                                                       gintagliata@greensfelder.com
                                                       10 South Broadway, Suite 2000
                                                       St. Louis, Missouri 63102
                                                       Telephone: (314) 241-9090
                                                       Facsimile: (314) 241-8624

                                              Attorneys for Defendant Risk Based Security, Inc.




1902146                                            3
    Case: 4:21-cv-00540-HEA Doc. #: 1 Filed: 05/07/21 Page: 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 7th day of May 2021, the foregoing document was
filed electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system and via United State Mail, with first-class postage thereon prepaid, upon all counsel
of record:

John F. Garvey, Esquire
Carey Danis & Lowe
8235 Forsyth, Suite 1100
St. Louis, Missouri 63105

Samuel J. Strauss, Esquire
Turke & Strauss LLP
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869

Anthony Paronich, Esquire
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, Massachusetts 02043

                                                /s/ Mary Ann L. Wymore




1902146                                         4
